Citation Nr: 0313908	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  01-09 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a disability evaluation in excess of 40 
percent for gastroduodenal pathology with residuals of 
hemicolectomy for colon polyps.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from November 1954 to July 
1958.     

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in September 1998 and 
February 2000 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia.  The 
September 1998 rating decision denied entitlement to a 
disability evaluation in excess of 20 percent for 
gastroduodenal pathology with residuals of hemicolectomy for 
colon polyps.  The February 2000 rating decision assigned a 
40 percent evaluation to the gastroduodenal pathology with 
residuals of hemicolectomy for colon polyps.


REMAND

In March 2003, the Board developed the issue on appeal 
pursuant to 38 C.F.R. § 19.9 (a)(2) (2002).  A May 2003 VA 
examination report, treatment records from C.A. Medical 
Center, statements from Dr. Duncan, and a letter from the 
American Red Cross were obtained and associated with the 
claims folder.  

After the Board conducted the development in this case, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) held that 
38 C.F.R. § 19.9(a)(2) (2002) was invalid. 

Thus, in accordance with Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), the Board must remand the additional evidence for 
initial consideration pursuant to 38 U.S.C. § 7104(a).  

Accordingly, this case is remanded for the following action: 

Review the additional evidence and 
readjudicate the claim for entitlement to 
a disability evaluation in excess of 40 
percent for gastroduodenal pathology with 
residuals of hemicolectomy for colon 
polyps.  If all the desired benefits are 
not granted, an appropriate supplemental 
statement of the case should be furnished 
to the veteran and his representative.  
The veteran and his representative should 
be afforded an opportunity to respond to 
the supplemental statement of the case 
before the claims folder is returned to 
the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs VBA adjudicators to provide expeditious handling 
of all cases that have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



